Case 8:20-cv-00043-SB-ADS Document 191-37 Filed 05/14/21 Page 1 of 3 Page ID
                                 #:3702




  Summary Judgment Ex. 32
 Case 8:20-cv-00043-SB-ADS Document 191-37 Filed 05/14/21 Page 2 of 3 Page ID
                                  #:3703



1                   DECLARATION OF DENNIS AKWENSIOGE
2
3            I, Dennis Akwensioge, pursuant to 28 U.S.C. § 1746, hereby declare and
4    state as follows:
5            1.    I am over the age of eighteen and reside in Seattle, Washington.
6            2.    I have personal knowledge of the following facts, which I could
7    and would testify to if I were called to testify as a witness.
8            3.    In March 2016, a sales representative of Certified Doc Prep
9    Services contacted me on my mobile phone. I had several calls with the
10   representative on the day that he called me. During those calls, the
11   representative already had some information about my student loans, and I got
12   the impression that Certified Doc Prep Services was part of the Department of
13   Education. The representative told me that the interest rate on my student loans
14   would be lower if I consolidated my student loans. The representative quoted
15   the lower rate that I would receive if I consolidated, and the difference from my
16   existing interest rate was significant enough that I decided to pursue the lower
17   rate. I agreed to pay Certified Doc Prep Services’ fee, which consisted of two
18   payments of $449.50. I also provided my bank account information during the
19   call.
20           4.    On or about March 25, 2016, Certified Doc Prep Services charged
21   my bank account for the first payment of $449.50.
22           5.    On or about March 30, 2016, Certified Doc Prep Services sent me
23   a “welcome email” that attached a welcome letter, payment schedule,
24   forbearance request, consolidation application, and a repayment plan request.
25   The forbearance request sought to put my loans into forbearance for three
26   months. A true and correct copy of the welcome email, welcome letter, and
27   payment schedule, which I forwarded to the Bureau, is attached as Exhibit A.
28
                               DECLARATION OF DENNIS AKWENSIOGE
                                               1
Case 8:20-cv-00043-SB-ADS Document 191-37 Filed 05/14/21 Page 3 of 3 Page ID
                                 #:3704
